Proceeding pursuant to CPLR article 78 to review a determination of the Secretary of State of the State of New York, dated October 27, 1977, which, after a hearing, found that the petitioners had demonstrated untrustworthiness (see Real Property Law, § 441-c). Determination confirmed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record to support the finding that petitioners had demonstrated untrustworthiness with respect to the transaction which was the subject of the disciplinary proceeding. Hopkins, J. P., Titone, Margett and Mangano, JJ., concur.